United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2227
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Milton Lewis Poole, III

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: January 30, 2017
                             Filed: February 8, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      After pleading guilty to conspiring to distribute a controlled substance, Milton
Poole appeals the district court’s1 below-Guidelines sentence. His counsel has moved

      1
       The Honorable Karen Schreier, United States District Judge for the District
of South Dakota.
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was substantively unreasonable.

       We find that the district court did not abuse its discretion, as it imposed the
below-Guidelines sentence after considering the 18 U.S.C. § 3553(a) factors,
specifically mentioning Mr. Poole’s history of violating probation, his musical
aspirations, and the effect of his crimes on the community. See United States v.
Miller, 557 F.3d 910, 917 (8th Cir. 2009) (under substantive-reasonableness test,
district court abuses its discretion if it fails to consider relevant § 3553(a) factor,
gives significant weight to improper or irrelevant factor, or commits clear error of
judgment in weighing factors); United States v. Moore, 581 F.3d 681, 684 (8th Cir.
2009) (per curiam) (“[W]here a district court has sentenced a defendant below the
advisory guidelines range, it is nearly inconceivable that the court abused its
discretion in not varying downward still further.”). Having independently reviewed
the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous
issues for appeal.

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-